PER CURIAM.
The petition for belated appeal of the judgment and sentence imposed on or about August 23, 2000, in Duval County Circuit Court case number 93-5640-CF, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for but has not yet been afforded appointed counsel, the trial court shall appoint counsel to represent him on appeal.
BOOTH, KAHN and PADOVANO, JJ„ concur.